DETAILED ACTION
1.	This action is in response the request for continued examination and amended claims filed on 10/26/2021 in which claims 1, 5, 7, 8, 9, 11, 12, 13, 14, 18, 20, 21, 22, 24, 25, 26, 27, 31, 33, 34, 35, 37, 38 and 39 are amended, and claims 1, 3-14, 16-27 and 29-39 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2021, 06/01/2021, 09/15/2021 and 01/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 14, and 27 are objected to because of the following informalities: 
In claim 1, line 22, “the contents of the respective content item” should be “contents of the respective content item.” “contents of the respective content item” is first time seen in line 22. Claims 14 and 27 have the same objections in the classifying step.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 10, 13-14, 16-19, 23, 26-27, 29-32, 36 and 39 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhang (US 8954358 B1).

In regard to claims 1, 14 and 27, Zhang teaches: A method of modifying a knowledge representation based on a machine-learning classifier, the method comprising: (Zhang, col. 1, "A classifier training system trains a classifier functions (hereinafter simply 'classifiers' [a machine-learning classifier]) for categorizing videos representing different categories of a category graph [a knowledge representation].")

synthesizing a knowledge representation based on terms and/or properties of an object of interest, said knowledge representation being encoded as a non-transitory computer-readable data structure, (Zhang, Fig. 5, col. 8 "The authoritatively labeled videos are input into the initializer. The initializer first creates a graph having a dummy node for each category in the taxonomy tree [a knowledge representation/ a data structure]."; col. 8, line 58 "Assigning a video [the particular video / object of interest] to a node may alternatively comprise associating the metadata of a video [e.g. terms/properties of the object of interest (OOI)], such as its category and co-watch relationships, and/or its extracted features…"; "These same textual features can also be extracted from the textual metadata of the videos 224, 247, 248 (e.g., from the title, description, and keywords [e.g. terms/properties of the OOI] associated with a video)...") said knowledge representation comprising at least one concept and/or relationship between two or more concepts; (Zhang, col. 2, "More specifically, the classifier training system begins with some set of predetermined categories arranged in a graph [the knowledge representation] indicating relationships between categories, wherein nodes in the graph represent categories, and edges between nodes represent relationships between categories [relationship between two or more concepts]."; the graph comprising nodes/categories (e.g. nodes of ‘basketball’ and ‘NBA’ ) representing concepts and edges representing relationships between those concepts.)
deriving one or more features from the synthesized knowledge representation for training a machine-learning classifier; (Zhang, col. 15 line 15 “For each category of the category set 205, appropriate features are then extracted 310 from the media items of each of the combined sets that represent the category [category set/graph/KR], and an initial classifier 241 is trained 315 based on those features.”)
receiving validation data, the validation data comprising one or more content items having a label that classifies each content item into one or more categories, said one or more categories  including a first category known to be relevant the object of interest and a second category known to not be relevant to the object of interest; (Zhang, col. 7 "The classifier training subsystem 119 further accesses a training set 220 containing various content items, such as videos and web pages, that can be associated with various ones of the categories. The content items are labeled—either manually or automatically—with one or more of the categories from the category set 205. The content items, along with their labels, are then used to train classifiers for the various categories with which the content items are associated. The training set 220 comprises a set of authoritatively labeled videos 224 (“authoritative videos”)…"; an object of interest corresponds to one particular labeled video (e.g. v1) in 224; the validation data / one or more content items correspond to other authoritatively labeled videos (e.g. v2, v3... v10) in 224; Assume v1 is labeled to ‘sports.’ Assume v2 - v7 are labeled to ‘sports’ and v8 – v10 are not labeled to ‘sports,’ then a first category is v2 - v7, and a second category is v8 - v10, Therefore, a first category (v2 - v7) is known to be relevant to an object of interest (v1) and a second category (v8 – v10) is known not to be relevant the object of interest (v1))
classifying, with said machine-learning classifier, each of the one or more content items of the validation data, said classification being one of: a) relevant to the object of interest or b) not relevant to the object of interest; and (Zhang, col. 2 line 42, " The initial classifiers for each category are then applied to each media item in the training set to generate scores representing whether (or how strongly) the media item represents the associated categories. For a given media item, these scores - e.g., Boolean or scalar values-form a feature vector describing characteristics of the media items to which they correspond. For example, a given media item there would have a feature vector with M*K features or M*K scores for each represented feature, one for each of the K categories and the M initial classifiers per category."; These generated scores represent whether (or how strongly) each of the content items (the media item) is relevant the associated nodes (e.g. nodes of ‘basketball’). Assume validation data (e.g. v2, v3... v10) are predicted using the classifier to generate scores in Boolean values [v2: 1, v3: 0, v4: 1, v5: 1, v6: 1, v7: 1, v8: 0, v9: 0, v10: 1], then the predicted outcome is: v2, v4 - v7, v10 are relevant to the object of interest (v1) and v3, v8 - v9 are not relevant the object of interest (v1)) said classifying being based on using said one or more features derived from said knowledge representation and the contents of the respective content item in the validation data; (Zhang, col. 11 line 58, “For example, an initial classifier 241 for the category ‘Tennis’ provides a score measuring how strongly a given video represents the sport of tennis, e.g., based on the audiovisual content of the video and/or its textual metadata 117A.”; col.12 line 55 “Each of the initial classifiers 241 is associated with one of the categories in the category set 205 and, when applied to a video, provides a measure of how strongly the video represents that category [classifying]”; col. 15 line 15 “For each category of the category set 205, appropriate features are then extracted 310 from the media items of each of the combined sets that represent the category [category set/graph/KR]…”; the classification is obtained from applying the initial classifier based on content and features.)
modifying the knowledge representation based on a comparison of the classification by the machine-learning classifier for each content item of the validation data to the label of each respective content item in the validation data. (Zhang, cols. 8 line 67,"During the clustering and pruning processes described below, the nodes and edges are given weights based on the co-watch relationship between the two videos represented by the two nodes attached to the edge. Nodes are added and removed from the seed set based on these weights [modifying the graph/KR]"; col. 8 and cols. 17 "The training performed by the fusion algorithm in training mode 400A… quantifies the probability that a particular video or other media item represents given categories (corresponding to label occurrences x) [the label of each item], given that the initial classifiers 241 when applied to that video produce a particular set of scores (observation y) [prediction by the classifier for each item]...; col. 9 line 36 “… the pruning sequence 525 applies the text classifier 241 for the category associated with the cluster to the nodes, where the score from the text classifier is the cluster score [a comparison of the classification by the classifier to the label], and then removes those nodes with a low text classifier score [modifying the graph/KR] (e.g., lower than 0.5).”; also see col. 16 line 15 “… graph-based statistical methods of a fusion algorithm are applied to these feature vectors [e.g. classification from the initial classifier], to the known category labels [e.g. label] of the media items of the training items 220, and to the graph of the category set 205 to calculate parameter values used in the unified classifiers 242.”, i.e. modifying/adding/removing nodes in the graph/KR is based on the score/weight from the classifier, where the score/weight can be viewed as the comparison of the classification by the initial classifier to its known label, e.g. comparing the difference between the prediction by the classifier [v2: 1, v3: 0, v4: 1, v5: 1, v6: 1, v7: 1, v8: 0, v9: 0, v10: 1] and the label [v2: 1, v3: 1, v4: 1, v5: 1, v6: 1, v7: 1, v8: 0, v9: 0, v10: 0]) 

Claim 14 and 27 recite substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also apply to claim 14 and 27. In addition, Zhang teaches: (Claim 14) A system for modifying a knowledge representation based on a machine-learning classifier, the system comprising: at least one processor configured to perform a method comprising… (Zhang, col. 20 "Furthermore, the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.)
(Claim 27) At least one non-transitory computer readable storage medium storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to perform … (Zhang, col. 20 "Such a computer program may be stored in a computer readable storage medium, such as... read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, application specific integrated circuits (ASICs), or any type of computer-readable storage medium... Furthermore, the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.)

In regard to claims 3, 16 and 29, reference is made to the rejection of claims 1, 14 and 27 respectively, and further, Zhang teaches: wherein the synthesizing further comprises generating the at least one concept and/or relationship between two or more concepts, wherein the concepts and/or relationships are not recited in the object of interest. (Zhang, col. 6 "An unlabeled video, conversely, is any video that has not been identified with respect to a particular category, or that has not been identified with any category"; col. 9, "The seed set 510 and the unlabeled videos 246 are then passed into the clustering sequence 515. The clustering sequence 515 sorts the unlabeled videos by clustering them around the seed clusters based on co-watch relationships... In this manner, an unlabeled video is assigned to a cluster if it is co-watched with an authoritatively labeled video in that cluster seed some minimum number of times; the minimum can be one, or some higher value."; one particular labeled video is the object of interest and the synthesizing of the category graph or seed set comprises generating the concept of relationships of unlabeled videos that is not recited in the object of interest)

In regard to claims 4, 17 and 30, reference is made to the rejection of claims 1, 14 and 27 respectively, and further, Zhang teaches: wherein the knowledge representation includes weights associated with the at least one concept. (Zhang, col. 8, "These groupings are output from the initializer 505 and form the seed set 510. Thus, for each category node in the taxonomy tree there will be attached a node for an authoritatively labeled video 224 for that category, which serves as the seed for a cluster." col. 9, "After pruning, each of the nodes in a cluster is given a cluster score in the form of a weight. This weight is the sum of weights of the incident edges to the node..."; the category graph or set nodes, i.e. knowledge representation nodes, include a cluster score in the form of a weight, for each category, i.e. concept).

In regard to claims 5, 18 and 31, reference is made to the rejection of claims 1, 14 and 27 respectively, and further, Zhang teaches: wherein the classifying is based on an intersection of the one or more content items and the one or more features. (Zhang, col. 11 line 58, “For example, an initial classifier 241 for the category ‘Tennis’ provides a score measuring how strongly a given video represents the sport of tennis, e.g., based on the audiovisual content of the video and/or its textual metadata 117A.”; col.12 line 55 “Each of the initial classifiers 241 is associated with one of the categories in the category set 205 and, when applied to a video, provides a measure of how strongly the video represents that category [classifying]”; col. 15 line 15 “For each category of the category set 205, appropriate features are then extracted 310 from the media items of each of the combined sets that represent the category, and an initial classifier 241 is trained 315 based on those features.”; the classification is obtained from applying the initial classifier based on content and features.)

In regard to claims 6, 19 and 32, reference is made to the rejection of claims 1, 14 and 27 respectively, and further, Zhang teaches: wherein the object of interest comprises a topic, a tweet, a webpage, a website, a document, a collection of documents, a document title, a message, an advertisement, and/or a search query. (Zhang, col. 3 "In one embodiment, the classifier training system is not limited to learning unified classifiers for digital videos, specifically, but rather can learn unified classifiers for any media object for which meaningful features can be extracted, including images, presentations, text documents, audio files, and the like.")

In regard to claims 10, 23 and 36, reference is made to the rejection of claims 1, 14 and 27 respectively, and further, Zhang teaches: wherein modifying the knowledge representation comprises modifying weights associated with the at least one concept in the knowledge representation, and/or adding additional concepts to the knowledge representation. (Zhang, col. 8 "During the clustering and pruning processes described below, the nodes and edges are given weights based on the co-watch relationship between the two videos represented by the two nodes attached to the edge. Nodes are added and removed from the seed set based on these weights.", "After pruning, each of the nodes in a cluster is given a cluster score in the form of a weight. This weight is the sum of weights of the incident edges to the node. Alternatively, the weight is based on the sum of the weights of each of the node's neighbors modified by the weight of the respective incident edge. In this way, the weight is propagated from the authoritatively labeled videos to the unlabeled videos. The total weight represents the likelihood that the video at that node belongs to the category represented by the cluster"; the knowledge representation, i.e. category graph, seed and cluster sets, are modified via modifying weights associated with nodes, i.e. concepts, in the knowledge representation, and adding additional concepts, i.e. nodes, to the knowledge representation).

In regard to claims 13, 26 and 39, reference is made to the rejection of claims 1, 14 and 27 respectively, and further, Zhang teaches: wherein the at least one attribute comprises at least one of:
a total number of concepts intersecting between the knowledge representation and the one or more content items, a number of broader concepts intersecting between the knowledge representation and the one or more content items, a sum of weights of concepts intersecting between the knowledge representation and the one or more content items (Zhang, col. 9, "After pruning, each of the nodes in a cluster is given a cluster score in the form of a weight. This weight is the sum of weights of the incident edges to the node. Alternatively, the weight is based on the sum of the weights of each of the node's neighbors modified by the weight of the respective incident edge."; the attribute, i.e. the concept represented at the node, weight is determined by a summing of all the weights of the incident edges connected with the node which is a summing of the weights of concepts intersecting with the node, i.e. incident edges to the node, in the knowledge representation, i.e. category graph) , and/or a number of narrower concepts intersecting between the knowledge representation and the one or more content items.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7-9, 11-12, 20-22, 24-25, 33-35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Shin ("Stacked Autoencoders for Unsupervised Feature Learning and Multiple Organ Detection in a Pilot Study Using 4D Patient Data").

In regard to claims 7, 20 and 33, reference is made to the rejection of claims 1, 14 and 27 respectively, and further, Zhang does not to teach, but Shin teaches: further comprising:
after modifying the knowledge representation: (Shin, p. 1932, Section "3 Dataset","'Rough' outlines encompassing the labeled tissues, as shown in Fig. 17 were drawn by a nonexpert, .... These outlines are used for supervised training in the training dataset and performance evaluation in the CV dataset.", col. 2, para 2, lines 3 - 8, and p. 1939, Section "6.1 Probabilistic Part-Based Organ Detection", "As more patches are classified correctly than incorrectly to their corresponding category of organ, we perform probabilistic part-based organ detection, first by generating a probability map, ... We iterate through all patches and for each pixel location (i,j) of the map, we increase its score for being an organ A by 1 unit if the location (i,j) is in a patch classified as the organ A On the other hand, if (i,j) is in the patch but the classifier returns a different class, we subtract 0.2 from the score", col. 1, entire first paragraph; the probability map for each organ represents the knowledge representation that is being modified as the training progresses and cross validation (CV) is performed using a validation dataset)
re-classifying each of the content items of the validation data using the modified knowledge representation; and
modifying the knowledge representation based on a comparison of the re-classification by the machine-learning classifier for each content item of the validation data… the label of each respective content item in the validation data. (Shin, p. 1939, Section "6.1 Probabilistic Part-Based Organ Detection", "As more patches are classified correctly than incorrectly to their corresponding category of organ, we perform probabilistic part-based organ detection, first by generating a probability map for each organ, and then by selecting a threshold to generate a binary mask, using the features selected in Table 2 ... We iterate through all patches and for each pixel location (i,j) of the map, we increase its score for being an organ A by 1 unit if the location (i,j) is in a patch classified as the organ A On the other hand, if (i,j) is in the patch but the classifier returns a different class, we subtract 0.2 from the score ... For the final organ detection, we perform a number of simple postprocessing steps. From the probability map, we obtain the largest, contiguous region ... The thresholds are organ-specific (see Table 3) and were selected by examining the pixel-wise precision and recall on the CV dataset. We then apply convex hull processing to the final regions for each object category to outline the regions smoothly.", paragraphs 1 & 2; re-classifying each of the validation set of one or more content items, the "Rough" organ outlines in Fig. 1 on p. 1932, occurs as they iterate through the volume patches using the neural network architecture shown in Fig. 6 on p. 1935, and the knowledge representation, i.e. Fig. 1 on p. 1932, is modified based on a comparison of the prediction by the machine-learning classifier for each content item of the first set to the label of each respective content item reaching the end result visualization of the multiorgan detection exemplified by Fig. 12 on p. 1940)

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of a validation dataset in order to further improve on the accuracy of the machine learning classifier, which is very well known in the art, and to use the prediction results to modify a knowledge representation based on a comparison between the prediction results and the ground truth labels of the validation set. The motivation behind adding this extra validation step would be to test the accuracy of the trained/learned classifier and performance evaluation on the cross-validation, i.e. validation dataset. (in Shin, p. 1932, "our results show that the proposed method successfully learns features that lead to good classification performance in complex and variable datasets with low image resolution and noisy ground truth labels", col. 1, para 4, lines 3 - 6, and p. 1932, Section "3 Dataset", "These outlines are used for supervised training in the training dataset and performance evaluation in the CV dataset.", col. 2, last para, lines 6 - 8; the validation dataset is the CV dataset in Shin's work)

In regard to claims 8, 21 and 34, reference is made to the rejection of claims 7, 20 and 33 respectively, and further, Zhang does not to teach, but Shin teaches: wherein the re-classifying and the modifying are repeated until a ratio of a number of the one or more content items correctly classified as being relevant to the object of interest to a total number of content items in the validation data is equal to or exceeds a precision threshold. (Shin, p. 1936, Section "5.2 Analysis and Comparison with Other Methods", "During the optimization process, the classification performance of each individual object class is recorded as well, but in F1-score rather than in accuracy because in this case the true/false label is biased for each class to the others, where F1-score is defined as F1 = 2 * [(precision*recall) /precision + recall], and precision = tp/(tp + fp), recall= tp/(tp + fn), tp: true positives, fp: false positives, f n: false negatives", col. 1, para 4, lines 4 - 11, and p. 1939, Section "6.1 Probabilistic Part-Based Organ Detection", "The thresholds are organ-specific (see Table 3) and were selected by examining the pixel-wise precision and recall on the CV dataset.", col. 2, para 1, lines 9 - 11; the re-classifying and the modifying are repeated until the precision reaches or equals a certain threshold, see Table 3 on p. 1939)
The rationale for combining the teachings of Zhang and Shin is the same as set forth in the rejection of claims 7, 20 and 33 respectively.

In regard to claims 9, 22 and 35, reference is made to the rejection of claims 7, 20 and 33 respectively, and further, Zhang does not to teach, but Shin teaches: wherein the re-classifying and the modifying are repeated until a ratio of a number of the one or more content items correctly classified as being relevant to the object of interest to a total number of the one or more content items classified as being relevant to the object of interest is equal to or exceeds a recall threshold. (Shin, p. 1936, Section "5.2 Analysis and Comparison with Other Methods", "During the optimization process, the classification performance of each individual object class is recorded as well, but in F1-score rather than in accuracy because in this case the true/false label is biased for each class to the others, where F1-score is defined as F1 = 2 * [(precision*recall) /precision + recall] , and precision = tp/(tp + f p), recall = tp/(tp + f n), tp: true positives, fp: false positives, fn: false negatives", col. 1, para 4, lines 4 -11, and p. 1939, Section "6.1 Probabilistic Part-Based Organ Detection", "The thresholds are organ-specific (see Table 3) and were selected by examining the pixel-wise precision and recall on the CV dataset.", col. 2, para 1, lines 9 - 11; the re-classifying and the modifying are repeated until the recall reaches or equals a certain threshold, see Table 3 on p. 1939).
The rationale for combining the teachings of Zhang and Shin is the same as set forth in the rejection of claims 7, 20 and 33 respectively.

In regard to claims 11, 24 and 37, reference is made to the rejection of claims 1, 14 and 27 respectively, and further, Zhang does not to teach, but Shin teaches: wherein modifying the knowledge representation based on the comparing comprises modifying the knowledge representation when a ratio of a number of the one or more content items correctly classified as being relevant to the object of interest to a total number of the one or more content items in the validation data is less than a threshold precision value. (Shin, p. 1936, Section "5.2 Analysis and Comparison with Other Methods", "During the optimization process, the classification performance of each individual object class is recorded as well, but in F1-score rather than in accuracy because in this case the true/false label is biased for each class to the others, where F1-score is defined as F1 = 2 * [(precision*recall) /precision + recall], and precision = tp/(tp + fp), recall= tp/(tp + fn), tp: true positives, fp: false positives, fn: false negatives", col. 1, para 4, lines 4 - 11, and p. 1939, Section "6.1 Probabilistic Part-Based Organ Detection", "The thresholds are organ-specific (see Table 3) and were selected by examining the pixel-wise precision and recall on the CV dataset.", col. 2, para 1, lines 9 -11; the modifying continues as long as precision is less than a certain threshold precision value, see Table 3 on p. 1939).
The rationale for combining the teachings of Zhang and Shin is the same as set forth in the rejection of claims 7, 20 and 33 respectively.

In regard to claims 12, 25 and 38, reference is made to the rejection of claims 1, 14 and 27 respectively, and further, Zhang does not to teach, but Shin teaches: wherein modifying the knowledge representation based on the comparison comprises modifying the knowledge representation when a ratio of a number of the one or more content items correctly classified as being relevant to the object of interest to a total number of the one or more content items classified as being relevant to the object of interest is less than a threshold recall value. (Shin p. 1936, Section "5.2 Analysis and Comparison with Other Methods", "During the optimization process, the classification performance of each individual object class is recorded as well, but in F1-score rather than in accuracy because in this case the true/false label is biased for each class to the others, where F1-score is defined as F1 = 2 * [(precision*recall) /precision + recall] , and precision = tp/(tp + f p), recall = tp/(tp + f n), tp: true positives, fp: false positives, fn: false negatives", col. 1, para 4, lines 4 -11, and p. 1939, Section "6.1 Probabilistic Part-Based Organ Detection", "The thresholds are organ-specific (see Table 3) and were selected by examining the pixel-wise precision and recall on the CV dataset.", col. 2, para 1, lines 9 - 11; the modifying continues as long as recall is less than a certain threshold recall value, see Table 3 on p. 1939)
The rationale for combining the teachings of Zhang and Shin is the same as set forth in the rejection of claims 7, 20 and 33 respectively.

Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive:
Applicant argues: (see p.11 top, claim 1): “However, in amended claim 1, the synthesis of the knowledge representation is a distinct process from ML classification… the claimed OOI is used as context for the synthesis of a knowledge representation (KR) and the OOI is independent from any content items used to train the ML classifier or content items used to validate the accuracy of the ML classifier…
All of videos v1-v10 Zhang are authoritatively labeled videos and are used to form a cluster… Therefore, the taxonomy tree is very much related to and based on all of the content items in the set of videos. Contrastingly, the claimed object of interest is not related (or does not need to be related) to the set of content items used to train the ML classifier, or to the set of content items used to validate the ML classifier, and is instead used as context for synthesizing the knowledge representation… 
… There is no disclosure in Zhang of the above-described (1) use of the synthesis of a KR based on terms and/or properties of an object of interest, nor of (2) modifying the synthesized knowledge representation based on the results of an ML classifier's classifications.” 
Examiner answers: (1) Even though videos v1-v10 are labeled in Zhang, Zhang does not need to use that label (e.g. ‘sports’) to construct a taxonomy tree, instead, Zhang may use the metadata the video (e.g., ‘basketball’ and ‘NBA’) to construct a node in the tree in col. 8, line 55. Further, only v1 (one particular video) is used for the synthesis of a knowledge representation (KR) / the construction of a taxonomy tree, and v1 and v2-v10 are separate sets, therefore the taxonomy tree built from v1 is independent from v2-v10. (2) The pruning process in Zhang may apply the classifier to generate scores/weights, therefore the scores are the results of the classifier. Then it removes those nodes with a low score, i.e. modifying the graph/KR based on the results of ML classifier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.C./Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122